Citation Nr: 0105259	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-20 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than May 26, 1993, 
for the establishment of a total rating for compensation 
purposes based on individual unemployability.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1965 to November 
1966.  

By rating action in May 1993, the RO assigned an increased 
rating to 50 percent for the veteran's service-connected 
bilateral pes planus with tarsal tunnel syndrome on the left, 
effective from January 26, 1990, the date of receipt of the 
claim for increase.  (The actual rating assigned was reduced 
to 40 percent due to the fact that the veteran's pes planus 
pre-existed service.)  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that implemented an April 1998 proposal by the Director, 
Compensation and Pension Service to grant the veteran an 
extraschedular total rating for compensation purposes based 
on individual unemployability.  The RO assigned an effective 
date of May 26, 1993, the date of receipt of a formal claim 
for a total rating.  


FINDINGS OF FACT

1.  A formal claim for a total disability rating for 
compensation purposes based on individual unemployability was 
received on February 26, 1990.  

2.  By rating action in May 1998, the RO assigned an 
effective date of May 26, 1993 for the award of an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability.  

3.  The earliest effective date for the establishment of a 
total disability rating for compensation purposes based on 
individual unemployability is the date of receipt of a formal 
claim, February 26, 1990.  



CONCLUSION OF LAW

An earlier effective date of February 26, 1990 for a total 
disability rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(p), 3.151(a), 3.341, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in August 1970, service connection was 
established for bilateral pes planus, rated 20 percent 
disabling, effective from October 21, 1969, the date of 
receipt of the claim for service connection.  The veteran was 
notified of this decision and did not appeal.  

In a letter received on January 26, 1990, the veteran wrote 
as follows:  "I am presently rated 20% S/C for a left foot 
condition.  This condition is getting worse and I am being 
treated for it at the Wilmington, Del VAMC.  I request to be 
re-evaluated for a higher disability rating for this 
condition."  

On February 12, 1998, the RO requested outpatient treatment 
records for the past twelve months from the VAMC, Wilmington, 
on a form entitled "EXCHANGE OF BENEFICIARY INFORMATION AND 
REQUEST FOR ADMINISTRATIVE AND ADJUDICATIVE ACTION."  On 
February 15, 1998, this facility responded by writing on the 
form sent that the entire administrative and medical file was 
attached.  The reference material included a copy of an 
Application for Medical Benefits wherein the veteran 
requested hospital/outpatient treatment and a copy of a VA 
progress note from the Wilmington VAMC, dated January 29, 
1990 and associated with the claims file in February 1990.  
The progress note referred to the veteran's request to reopen 
his claim for an increased rating.  No clinical findings were 
noted at that time, and the veteran was referred to the Vet 
Center to see a service representative.    

An Application for Compensation or Pension was received from 
the veteran on February 26, 1990.  A subsection of the 
application directed the applicant to respond to specific 
questions in that segment "if you claim to be totally 
disabled."  The veteran completed this portion of the 
application, and indicated that he was previously self 
employed as a carpet mechanic, but had been unemployed since 
1988.  

On the same date, the veteran's representative submitted a 
copy of a letter from a private physician, J. J. Caldwell, 
M.D., dated February 9, 1990 to the effect that the veteran's 
bilateral foot disorder "caused him to be significantly 
disabled to perform his normal occupation."  

The clinical findings on VA examination in May 1990 were not 
entirely legible.  The veteran had good range of motion in 
the right foot, but no inversion or eversion of the left 
foot.  Pronation was greater on the left than the right.  
Strength was good on the right and poor on the left.  
Stability was poor, bilaterally, and there was no heel-toe 
gait.  Achilles and patella reflexes were within normal 
limits.  The diagnoses included severe pes planus, 
bilaterally, probable osteoarthritis on the left, possible 
tarsal tunnel syndrome on the left, and muscle weakness on 
the left.  

Following a VA examination in May 1990, the RO denied an 
increased rating higher than the 20 percent evaluation then 
assigned for the veteran's service-connected pes planus.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

In October 1990, an Application for Compensation or Pension 
was received from the veteran's representative.  The veteran 
completed the subsection of the application for a total 
rating, and included a copy of a letter from Dr. Caldwell, 
dated February 20, 1990.  The information in the letter was 
essentially the same as reported in the February 9, 1990 
letter.  

By rating action in October 1990, the RO denied an increased 
rating for the veteran's service-connected bilateral pes 
planus.  The veteran perfected a timely appeal from this 
determination.  

Attached to the veteran's Substantive Appeal, received in 
December 1990, was a copy of a medical report from the New 
Jersey Department of Labor, dated in August 1990, and signed 
by Dr. Caldwell.  Dr. Caldwell noted the clinical findings 
for the veteran's feet from his examination on February 5, 
1990, and concluded that the prognosis was poor.  He noted 
that the veteran was disabled, secondary to his foot and 
work-related activities.  He noted that the veteran could 
sit, but could not perform any activities involving standing 
or walking.  Dr. Caldwell also noted that handling objects 
while seated was OK, and that the veteran's hearing and 
speaking were unaffected.  

At a personal hearing at the RO in April 1991, the veteran 
testified that he had chronic problems with his feet.  He 
reported that he was unemployed, and that he lived with his 
parents and took care of them because they were in poor 
health.  

A personal hearing before a member of the Board sitting in 
Washington, D.C. was held in January 1992.  The veteran's 
testimony at that time was essentially the same as he 
presented at the hearing at the RO in April 1991.  At that 
time, the veteran submitted additional evidence, including a 
Social Security Administration decision, dated in October 
1991, showing he was awarded disability benefits based on his 
service-connected bilateral pes planus and multiple 
nonservice-connected cervical and lumbar spine disabilities; 
a copy of a New Jersey Department of Labor disability 
examination report, dated in August 1991 showing multiple 
disabilities involving the veteran's back and feet; a private 
x-ray report of the veteran's feet, dated in August 1991; and 
an examination report from D. R. DeMeo, M.D., dated in 
January 1992.  The veteran also requested additional time to 
submit a medical statement from another private orthopedic 
doctor.  The Board member informed the veteran that the 
record would be left open for thirty days so that he could 
submit the additional medical evidence.  

A letter from M. J. Twardzik, M.D., dated and received in 
February 1992, was to the effect that the veteran's bilateral 
foot disability caused "severe limitation of normal function 
with permanent disability."  

The Board remanded the appeal of the issue of an increased 
rating for bilateral pes planus to the RO for additional 
development in April 1992.  

A VA examination of the feet in July 1992 showed severe 
pronation on standing, bilaterally.  There was good range of 
motion with pain in the right foot and very poor range of 
motion in the left foot.  There was no inversion or eversion, 
very little dorsiflexion or plantar flexion, and poor 
stability in the feet.  The veteran was not able to stand on 
his toes, or do heel, toe, or supination gait.  The veteran 
walked with a very pronated gait with pain, and his gait was 
antalgic.  Strength was poor, bilaterally, and Achilles 
reflex was not elicited on either side.  Patella reflex was 
within normal limits.  Vibratory sensation was fair on the 
right and poor on the left.  Dull/sharp sensation was fair on 
the right and poor on the left.  X-ray studies showed severe 
arthritic changes in the left ankle with osteoporosis, and 
minor arthritic changes in the right foot.  The diagnoses 
included severe pes planus, traumatic arthritis, bilaterally, 
with the left greater than the right, and motor sensory and 
neuromuscular defect, possible neuropathy in both feet.  

When examined by VA in August 1992, the veteran reported pain 
and numbness to varying degrees in the left foot, especially 
when standing or walking.  He also had pain in the right 
foot, but no numbness.  The veteran was not taking any 
medications, and reported that he used a cane for the past 
few years.  The clinical findings on examination were 
essentially the same as those reported on the July 1992 VA 
examination report.  The veteran was noted to have .5-inch 
atrophy in the left calf, and a well-healed surgical scar 
over the left ankle.  Active motion only permitted 5 degrees 
in the left ankle.  Passive dorsiflexion was to 15 degrees 
with plantar flexion to 20 degrees.  There was no inversion 
or eversion on the left, and there was severe pronation of 
the left foot and ankle.  The veteran walked almost on the 
medial malleolus and put all of his weight on the left lower 
extremity, giving the appearance of rocker bottom foot.  The 
left big toe was rotated to 15 degrees of valgus positioning.  
There was generalized swelling about the left ankle with pain 
and tenderness.  Discoloration was evident in the left foot 
but dorsalis pedis pulse was mildly palpable on the left and 
not as good on the right.  Positive Tinel's was markedly 
evident in the posterior tibial nerve and the medial 
malleolus in the left ankle; the severity was not as evident 
on the right.  The veteran had full range of motion, mild 
pronation, excellent dorsalis pedis pulses, and a minimally 
positive Tinel's at the medial malleolus of the posterior 
tibial nerve on the right.  Patellar and Achilles reflexes 
were symmetrical and reactive, and there was no evidence of 
clonus and no Babinski.  The diagnoses included status post-
triple arthrodesis and chronic strain and sprain of the left 
foot; degenerative joint disease in the left ankle; and 
degenerative joint disease and pronation of the right foot.  

When examined by VA in December 1992, the veteran complained 
of numbness of both thighs and muscle cramps in the calves 
and bottoms of his feet.  On examination, there was marked 
swelling of the left lower extremity, particularly in the 
ankle and dorsum of the foot.  The left foot was in pronation 
and an external deviation, and the veteran walked with a cane 
on the medial aspect of the left foot.  The left foot was 
warmer than the right.  There was decreased sensation to cold 
and altered sensation to light touch in the left foot, and 
pain with any movement of the left foot or ankle.  There was 
decreased passive and active motion at the left ankle, and 
decreasability to wiggle in the left toes.  There was 
positive Tinel's sign on the left medial malleolus.  Strength 
of the left extensor hallucis longus was 3/5, and 5/5 
throughout the right lower extremity.  The veteran could 
abduct the toes of the left foot.  There was decreased 
sensation to pinprick in the left lower extremity from the 
knee down.  There were no ankle jerks and toes were plantar 
flexion, bilaterally.  The examiner noted that an EMG in 
August 1992 showed tarsal tunnel entrapment of the left 
tibial nerve.  The veteran had features of reflex sympathetic 
dystrophy stage 1 in the left lower extremity.  There was no 
specific diagnosis of peripheral neuropathy at that time.  

By rating action in May 1993, the RO granted an increased 
rating to 50 percent (minus 10 percent for preexisting pes 
planus), effective from January 26, 1990, the date of receipt 
of his claim for increase.  

Subsequent to the May 1993 rating decision, an Application 
for Increased Compensation Based on Unemployability, dated 
May 26, 1993 was received by VA.  The actual date of receipt 
of the application by VA was not indicated on the 
correspondence.  

By rating action in May 1998, the RO implemented the proposal 
of the Director, Compensation and Pension Service to grant 
the veteran an extraschedular total disability rating for 
compensation purposes based on individual unemployability.  
The RO assigned an effective date of May 26, 1993, the date 
of receipt of the formal claim for a total rating.  

Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase [emphasis added] will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the 
later.  

38 C.F.R. § 3.400.  

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

Initially, it should be noted that the veteran was assigned a 
50 percent rating (adjusted to 40 percent based on 
preexistence of a bilateral foot disorder prior to service) 
for his service-connected bilateral foot disability, 
effective from January 26, 1990.  

The evidentiary record shows that an Application for 
Compensation or Pension (VA Form 21-526) was received on 
February 26, 1990.  At that time, the veteran completed the 
section of the application pertaining to claims for a total 
rating.  It appears that the RO did not take any action on 
the February 1990 application for a total rating, nor did it 
take any action on a similar application received in October 
1990.  An Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940), dated May 26, 1993, was 
subsequently associated with the claims file.  (The actual 
date of receipt is not known because the application was not 
date stamped when received by VA.)  Following a lengthy 
appeal process that included a remand from The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in March 1996, the veteran was subsequently awarded 
a total rating based on individual unemployability on an 
extraschedular basis by the Director, Compensation and 
Pension Service in May 1998.  At that time, the RO assigned 
an effective date of May 26, 1993, the date of the veteran's 
application for a total rating.  

While the RO considered the May 1993 VA application as the 
initial claim for a total rating, the Board can not ignore 
the fact that there was a pending claim for a total rating 
when the May 1993 application was received.  The effective 
date assigned by the RO in May 1998 was based on findings to 
the effect that the May 26, 1993 application was the date of 
receipt of a claim for a total rating.  However, the evidence 
shows that a formal claim for a total rating was received on 
February 26, 1990.  As the evidence does not show any 
significant change in the level of impairment of the 
veteran's service-connected bilateral foot disability from 
February 1990 to May 1993, the date of receipt of the 
veteran's claim for a total disability rating must be 
assigned effective February 26, 1990.  

There is no medical evidence showing that the veteran was 
totally disabled due solely to his service-connected 
bilateral foot disability prior to February 26, 1990.  
38 C.F.R. § 3.155 (2000).  The only medical evidence of 
record for the year prior to the date of receipt of the 
formal claim for a total rating was the medical statement 
from Dr. Caldwell dated February 9, 1990.  While Dr. Caldwell 
noted that the veteran was significantly disabled from 
performing his normal occupation, he did not indicate that 
the veteran was totally disabled from all forms of 
employment.  In fact, in a letter dated in August 1990, Dr. 
Caldwell specifically stated that the veteran was not 
restricted from any type of sedentary activities.  The Board 
is aware that the veteran was found to be totally disabled 
from 1988 by the Social Security Administration (SSA) in 
December 1991.  However, the award by the SSA was based on 
all of the veteran's disabilities, whereas a total rating by 
VA is based solely on service-connected disabilities.  
Furthermore, a review of the SSA decision does not show any 
additional treatment or findings pertaining to the veteran's 
bilateral foot disability for the one-year period prior to 
February 26, 1990.  Therefore, an effective date earlier than 
February 26, 1990, based on an informal claim is not 
warranted.  38 C.F.R. § 3.155.  

In so deciding this claim, the undersigned is mindful of the 
significant change in the law pertaining to veteran's 
benefits.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to its 
duty-to-assist obligation, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In view of the allowance in this case and in view of the fact 
that the evidence has been fully developed, the Board finds 
that no useful purpose would be served by Remanding this case 
to the RO to consider the new Act.  In this regard, the RO 
was specifically informed by the VA medical facility that no 
medical records exist for 1989 and that the earliest medical 
record in 1990 was on January 29th of that year.  The 
veteran's private physician in February 1990 reported that 
the veteran was only limited in performing his normal 
occupation not that he was precluded from performing all 
forms of gainful employment.  In addition, he reported 
initially evaluating the veteran on February 5, 1990.  The 
veteran has not alleged that there are any pertinent records 
which would show entitlement to an earlier effective date 
prior to the date assigned by the VA.  The Board finds that 
the requirements of the new Act have been essentially 
complied with.  




ORDER

An effective date of February 26, 1990, for the assignment of 
a total rating for compensation purposes based on individual 
unemployability is granted, subject to VA Regulations 
concerning the payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

